Citation Nr: 0703766	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE


Eligibility for payment of attorney fees by VA from past-due 
benefits awarded as a result of a grant of compensation under 
38 U.S.C.A. § 1151. 



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is an attorney who has represented the veteran 
(who had active service from June 1959 to April 1963).  In an 
August 1998 decision the Board of Veterans Appeals (Board) 
denied compensation for heart disease under 38 U.S.C.A. 
§ 1151 (Section 1151).  The veteran requested reconsideration 
of this decision, which was denied by the Board in October 
1998.  The veteran, through the appellant, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2001 the Court vacated 
the 1998 decision and remanded the claim to the Board which, 
in turn, remanded it to the RO.  The case was returned to the 
Board, and in October 2003 the Board granted the benefit 
sought.  The RO implemented the grant, and the appellant 
filed a claim seeking payment of his attorney's fees owed by 
the veteran in the matter directly by VA from past due 
benefits awarded.  This matter is before the Board on appeal 
from a January 2004 decision by the RO which denied that 
claim.           


FINDINGS OF FACT

1.  In an August 1998 decision the Board denied the veteran 
entitlement to compensation for heart disease under to 
38 U.S.C.A. § 1151.

2.  The appellant and the veteran entered into an attorney 
fee agreement dated January 28, 1999 whereby a contingent fee 
in the amount of 25 percent of any award or settlement 
granted to the veteran pursuant to his Section 1151 claim was 
to be paid by the veteran to the appellant; the fee agreement 
does not stipulate that attorney's fees were to be paid 
directly by VA from past due benefits; a copy of the fee 
agreement was not timely filed with either the Board or the 
RO. 

3.  In February 2001 the Court vacated and remanded the 
Board's August 1998 decision.
4.  In October 2003 the Board granted the veteran's Section 
1151 claim.       


CONCLUSION OF LAW

The claim seeking direct payment of attorney's fees by VA 
from past due benefits awarded the veteran pursuant to a 
successful appeal seeking Section 1151 benefits for heart 
disease lacks legal merit.  38 U.S.C.A. §  5904 (West 2002); 
38 C.F.R. § 20.609 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute.  Resolution of this 
appeal depends on the application of the law rather than on 
weighing of the evidence.  Under such circumstances, the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
apply).  See Dela Cruz v. Principi, 15 Vet. App. 143(2001).

I.  Factual Background

As stated above, the veteran's claim for Section 1151 
benefits was denied by the Board in August 1998, and a 
subsequent motion for reconsideration was denied in October 
1998.  

According to a fee agreement submitted by appellant, and 
signed by both the veteran and appellant, the veteran and 
appellant agreed on January 28, 1999 that appellant would 
represent the veteran in his appeal [of the denial of his 
claim by VA], and the veteran agreed to pay appellant a 
contingent fee in the amount of 25 percent of his award or 
settlement.  In June 1999, the appellant filed a motion for 
revision of the Board's decision based on clear and 
unmistakable error (CUE).  In February 2000, in response to 
this motion, counsel from the Board's Litigation Support 
Division called the appellant and explained that the CUE 
motion had been received but that the appellant had not yet 
been designated as the veteran's representative (the record 
also does not show that a fee agreement had been received by 
the Board by this time).  In response, the appellant 
indicated that he would submit a limited power of attorney in 
the near future.  While a designation of the appellant as the 
veteran's attorney was received at the Board (by fax) in 
December 2000, it was not accompanied by a copy of the fee 
agreement.  In February 2001 the Court vacated the Board's 
August 1998 decision and remanded the Section 1151 claim to 
the Board, which in turn remanded it to the RO in November 
2001.  [Also, in November 2001, the Board found that it did 
not have jurisdiction to rule on the appellant's motion for 
revision based on CUE as the Board's August 1998 decision had 
been vacated.]  In a May 2003 supplemental statement of the 
case the RO again denied the Section 1151 claim and the case 
was returned to the Board.  In an October 2003 decision, the 
Board granted the Section 1151 claim, listing the appellant 
as the veteran's representative.  The RO implemented the 
award, verified that a fee agreement was not of record at the 
RO or the Board, and released payment of past benefits due to 
the veteran.  The appellant was sent a copy of the award 
letter.

In correspondence received in December 2003 (with a copy of 
his fee agreement with the veteran attached) the appellant 
sought payment by RO of attorney's fees in the amount of 25% 
of past due benefits awarded pursuant to the veteran's 
Section 1151 award in the Board's October 2003 decision.  In 
his March 2004 notice of disagreement, the appellant 
indicated that he had submitted the fee agreement to the 
Court and the VA General Counsel after it was executed.  [He 
also indicated he was willing to reduce his fees to the 
"statutorily permitted 20 percent".]    




II.  Governing Law and Regulations

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. 
§ 5904(a).  An attorney may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  38 U.S.C.A. § 5904(c), (d); 
38 C.F.R. §  20.609(c), (g), and (h).

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an attorney is 
retained with respect to such case before the end of the one- 
year period beginning on that date.

The regulation implementing 38 U.S.C.A. § 5904(c)(1), 
provides in pertinent part, that an attorney may charge fees 
only if the following conditions have been met: 
(1) a final decision has been promulgated by the Board with 
respect to the issue or issues involved; and (2) the attorney 
was retained not later than one year following the date on 
which that Board decision was promulgated, (i.e., there was a 
qualifying fee agreement within that time period). 38 C.F.R. 
§ 20.609(c); see also In re Mason, 13 Vet. App. 79, 83-86 
(1999).  It also provides that a copy of the fee agreement 
must be filed with the Board [the regulation provides the 
specific address] within 30 days of its execution.  See 
38 C.F.R. § 20.609(g).

Subject to the requirements set forth above, a claimant and 
an attorney-at-law may enter into a fee agreement providing 
that payment for the services of the attorney-at-law will be 
made directly to the attorney-at-law by VA out of any past- 
due benefits awarded as a result of a successful appeal to 
the Board or an appellate court or as a result of a reopened 
claim before VA following a prior denial of such benefits by 
the Board or an appellate court.  Such agreement will be 
honored by VA only if the following conditions are met: (1) 
the total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of the past-due benefits awarded; 
(ii) the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant; and (iii) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted.  38 C.F.R. § 20.609(h).  
Additionally, the attorney must notify the agency of original 
jurisdiction [i.e., the RO]of the existence of the agreement 
within 30 days of its execution.  38 C.F.R. § 20.609(h)(4).  

Past-due benefits means a nonrecurring payment resulting from 
a benefit, or benefits, granted on appeal or awarded on the 
basis of a claim reopened after a denial by the Board or the 
lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court. 
38 C.F.R. § 20.609(h)(3). 

III.  Analysis

The appellant seeks payment of attorney's fees owed by the 
veteran direct by VA from the veteran's past due benefits.  
While such payment is authorized if there was a fee agreement 
stipulating such mode of payment, and the fee agreement was 
in compliance with legal requirements (see 38 C.F.R. § 20. 
609(h)), here there was no such agreement.  The fee agreement 
between the appellant and the veteran does not provide for 
direct payment by VA from the veteran's past due benefits; 
rather it calls for the veteran to pay a contingent fee to 
the appellant out of any award he might receive.  Based on 
this fact alone, the appellant's claim lacks legal merits, 
and must be denied.  See 38 C.F.R. §  20.609(h).  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

While discussion of additional factors is unnecessary, it is 
noteworthy that a copy of the fee agreement (rather than just 
a designation of representation) was not timely filed with 
the Board (See 38 C.F.R. § 20.609(g)), and that the appellant 
did not notify the RO of the fee agreement, as required by 
regulation.  See 38 C.F.R. § 20.609(h)(4).  

Furthermore, it is also noteworthy that the fee agreement (if 
it had been created to seek direct payment from VA) was also 
deficient in other respects.  Notably, it provided for a 
contingent fee (25 percent) in excess of the regulatory 
maximum of 20 percent of past due benefits for fee agreements 
seeking direct payment by VA.  See 38 C.F.R. § 20.609(h)(1).  
[For fee agreements not requiring direct payment by VA, fees 
must be reasonable based on a number of factors; only a total 
fee amount less than or equal to 20 percent of past due 
benefits is presumed to be reasonable.  See 38 C.F.R. 
§ 20.609(e), (f)).]  

In summary, the appellant raises a claim that is totally 
without legal merit.  As an attorney, he is presumed to have 
knowledge of governing statute and regulations.  


ORDER

The appeal seeking payment of attorney's fees by VA from 
past-due benefits awarded the veteran pursuant to a claim 
under 38 U.S.C.A. § 1151 is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


